DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1.	This office action is in response to Applicant’s response filed on August 11, 2022 in which claims 1, 8, 13, 19, and 20 are amended. Thus, claims 1-20 are pending in the application. 

Claim Rejections - 35 USC § 101
 2. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The Examiner has identified independent system Claim 19 as the claim that represents the claimed invention for analysis and is similar to independent claims 1 and 20.  
Claim 19 is directed to a system, thus it is one of the four statutory categories of invention (Step 1: YES).
The claim 19 recites, e.g., receive a set of data elements wherein the set of data elements includes a stream of events; for each feature of a set of features, determine a corresponding reference distribution of the respective feature using the set of data elements; for each feature of the set of features, determine one or more corresponding subset distributions for one or more subsets sampled from the set of data elements; for each feature of the set of features, compare the corresponding reference distribution with each of the one or more corresponding subset distributions to determine a corresponding distribution of divergences, wherein the comparison is based at least on a divergence measure indicating a data drift; and provide at least the determined distributions of divergences for the set of features for use in automated data analysis to reduce computational cost associated with retraining a machine learning model using at least a portion of the set of features including by retraining the machine learning model when the data drift exceeds a threshold; and a memory coupled to at least one of the one or more processors and configured to provide at least one of the one or more processors with instructions. These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Mental Processes as these limitations relate to concepts performed in the human mind (including an observation, evaluation, judgment, opinion and use of a pen and paper) and Mathematical concepts. In addition, it can also be classified under Certain methods of organizing human activity such as fundamental economic principles or practices. Measuring a divergence between distributions based on a reference dataset involves a mathematical concept.  Determining subset distributions sampled from the set of data elements involves a mathematical calculation. The claims are drawn to generation of divergence distributions for automated data analysis. The claim also recites the processor, the memory, automated data analysis and the machine learning model which do not necessarily restrict the claim from reciting an abstract idea. A machine learning model, recited in the claim, is recited at a high level of generality and is broadly interpreted to correspond to generic software suitably programmed to perform their respective functions. That is, other than, the processor, the memory, automated data analysis and the machine learning model, nothing in the claim precludes the steps from being performed as a Mental Processes and mathematical concepts. If the claim limitations, under the broadest reasonable interpretation, covers the concepts that can be performed in the human mind and mathematical concepts but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Mathematical concepts” grouping of abstract ideas, respectively. Accordingly, the claim 19 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements of the processor, the memory, automated data analysis and the machine learning model, result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of the processor, the memory, automated data analysis and the machine learning model, to be generic computer elements (see Fig. 7, [0016], [0019], [0085]).  Automated data analysis is performing the generic function of updating data programmatically. The machine learning model, recited in the claim, is broadly interpreted to correspond to generic software suitably programmed to perform their function. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of the processor, the memory, automated data analysis and the machine learning model, are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Therefore, the claim 19 is directed to an abstract idea (Step 2A - Prong 2: NO). 
The claim 19 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the processor, the memory, automated data analysis and the machine learning model, are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 19 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 1 and 20 and hence the claims 1 and 20 are rejected on similar grounds as claim 19.
Dependent claims 2-18 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further.
For instance, in claim 2, the steps, “wherein at least a portion of the data elements of the set of data elements correspond to events that occurred at distinct points in time”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process.
In claim 3, the steps, “wherein the data elements of the set of data elements correspond to information associated with transactions being analyzed to detect fraud”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. Analyzing transactions to detect fraud is a way of mitigating the risk and mitigating the risk is classified under Certain methods of organizing human activity. 
In claim 4, the steps, “wherein the set of features has been derived from an original set of features at least in part by decorrelating the original set of features.”, under the broadest reasonable interpretation, are further refinements of Mathematical concepts because these steps further describe the data or information used in the underlying process.
In claim 5, the steps, “applying independent components extraction to the original set of features.”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process.
In claim 6, the steps, “wherein one or more features of the set of features are associated with a numerical measurement of data of the set of data elements”, under the broadest reasonable interpretation, are further refinements of Mathematical concepts because these steps further describe the data or information used in the underlying process.
In claim 7, the steps, “wherein one or more features of the set of features are utilized by a machine learning model for predictive tasks”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. A machine learning model, recited in the claim, is recited at a high level of generality and is broadly interpreted to correspond to generic software suitably programmed to perform their respective functions. 
 In claim 8, the steps, “wherein the reference distribution is represented as a histogram to characterize a training data distribution in a reference period of the training data”, under the broadest reasonable interpretation, are further refinements of Mathematical concepts because these steps further describe the data or information used in the underlying process.
In claim 9, the steps, “wherein determining the corresponding reference distribution for the set of data elements includes assigning each data element of the set of data elements to a category among a plurality of categories and counting numbers of data elements in categories of the plurality of categories”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process.
In claim 10, the steps, “wherein the one or more subsets sampled from the set of data elements correspond to a plurality of time periods, wherein at least one time period is shorter than a reference time period spanned by all of the data elements of the set of data elements”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process.
In claim 11, the steps, “wherein each distribution of the one or more corresponding subset distributions is represented as a histogram”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process.
In claim 12, the steps, “wherein the histogram is generated including by applying an exponential moving average suppression of older data elements of the set of data elements to emphasize a time period that is included in a time period associated with the corresponding reference distribution”, under the broadest reasonable interpretation, are further refinements of Mathematical concepts because these steps further describe the data or information used in the underlying process.
In claim 13, the steps, “wherein comparing the corresponding reference distribution with each of the one or more corresponding subset distributions to determine the corresponding distribution of divergences includes computing a divergence measure for each comparison of the corresponding reference distribution with the one or more corresponding subset distributions”, under the broadest reasonable interpretation, are further refinements of Mathematical concepts because these steps further describe the data or information used in the underlying process.
In claim 14, the steps, “wherein at least a portion of the computed divergence measures is a Jensen-Shannon divergence”, under the broadest reasonable interpretation, are further refinements of Mathematical concepts because these steps further describe the data or information used in the underlying process.
In claim 15, the steps, “wherein at least a portion of the computed divergence measures is a Wasserstein distance”, under the broadest reasonable interpretation, are further refinements of Mathematical concepts because these steps further describe the data or information used in the underlying process.
In claim 16, the steps, “providing the determined reference distributions for the set of features”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process.
In claim 17, the steps, “providing, for each feature of the set of features, at least one determined subset distribution ”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process.
In claim 18, the steps, “wherein the automated data analysis includes detection of fraudulent transactions.”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible. 

Claim Rejections - 35 USC § 103
 3.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
        This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.       

4.	Claims 1-6, 10, 13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lange et al., U.S. Patent Application Publication Number 2018/0182037 A1 in view of Christiansen et al., U.S. Patent Application Publication Number 2021/0125104 A1.

Regarding Claim 19,     
Lange teaches a system, comprising :
one or more processors ([0178]) configured to :
receive a set of data elements, wherein the set of data elements includes a stream of events (See at least [0061], “The system includes an algorithm selection system that receives contributed forecasting algorithms from the crowd or registered experts on the site.”); 
for each feature of a set of features, determine a corresponding reference distribution of the respective feature using the set of data elements (See at least [0084], “algorithm selection system 120, determines the probability of backtest overfitting using information about version history of an individual forecast algorithm as determined from the source control system.”); 
for each feature of the set of features, determine one or more corresponding subset distributions for one or more subsets sampled from the set of data elements (See at least [0109], [0111], [0082], [0090], “The process evaluates the distribution or frequency of data results and determines whether the result is consistent with an expected or random distribution”, “analytics engine 325 for assessing quality of each algorithm contributed by the scientists and other experts”);
for each feature of the set of features, compare the corresponding reference distribution with each of the one or more corresponding subset distributions to determine a corresponding distribution of divergences, wherein the comparison is based at least on a divergence measure indicating a data drift (See at least [0023], [0122], “the divergence assessment may be performed by a divergence assessment component of incubation system 720. The divergence assessment component, in one embodiment, may be configured to receive candidate forecasting algorithms from the algorithm selection system, evaluate performance information related to the received candidate forecasting algorithms, determine, over time, whether the performance information indicates that individual candidate forecasting algorithms have diverged from in-sample performance values determined prior to the incubation system (or prior to providing the candidate forecasting algorithms to the incubation system), and terminate the incubation period for candidate forecasting algorithms that have diverged from their in-sample performance value by a certain threshold.”);
provide at least the determined distributions of divergences for the set of features for use in automated data analysis (See at least [0132], “the portfolio management system can implement a divergence process that determines whether to terminate certain algorithms. This is performed by determining the performance of individual algorithms and comparing to the algorithm's performance in development, selection, and/or incubation system”);
a memory coupled to at least one of the one or more processors and configured to provide at least one of the one or more processors with instructions (See at least [0180], a memory coupled to at least one of the one or more processors).
However, Lange does not explicitly teach,
providing, by the processor, at least the determined distributions of divergences for the set of features for use in automated data analysis to reduce computational cost associated with retraining a machine learning model using at least a portion of the set of features including by retraining the machine learning model when the data drift exceeds a threshold.
Christiansen, however, teaches,
providing, by the processor, at least the determined distributions of divergences for the set of features for use in automated data analysis (already taught by Lange before) to reduce computational cost associated with retraining a machine learning model using at least a portion of the set of features including by retraining the machine learning model when the data drift exceeds a threshold (See at least [0085-0086], “Automatic updates removes the need for a human to intervene to update the machine learning model 120, and also reduces the occurrence and severity of performance drops since the machine learning model 120 updates automatically before a human would typically intervene. If the data drift is above a first predetermined drift threshold (step 540), triggering retraining of the machine learning model 120 (step 550).” Data drift being above a first predetermined drift threshold triggering retraining of the machine learning model is equivalent to retraining the machine learning model when the data drift exceeds a threshold). 

	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Lange to incorporate the disclosure of Christiansen. The motivation for modifying the disclosure of Lange would have been to automatically update a machine learning model to reduce the occurrence and severity of performance drops without any need for the human to intervene (Christiansen, [0021-0022]). 

Regarding Claims 1 and 20,     
Independent claims 1 and 20 recite the steps that are substantially similar to independent claim 19, and hence rejected on similar grounds.  In addition, claim 20 also recites computer readable storage medium which is inherent in the disclosure of Lange.

Regarding Claim 2,     
Lange teaches,
wherein at least a portion of the data elements of the set of data elements correspond to events that occurred at distinct points in time (See at least [0029], [0074], [0085], [0088], [0090]).  

Regarding Claim 3,     
Lange teaches,
wherein the data elements of the set of data elements correspond to information associated with transactions being analyzed to detect fraud (See at least [0087], [0091], [0109], [0137], [0175], detecting fraud).

Regarding Claim 4,     
Lange teaches,
wherein the set of features has been derived from an original set of features at least in part by decorrelating the original set of features (See at least [0075-0076], [0080], [0083]).

Regarding Claim 5,     
Lange teaches,
applying independent components extraction to the original set of features (See at least [0065-0066], [0068], applying independent components).

Regarding Claim 6,     
Lange teaches,
wherein one or more features of the set of features are associated with a numerical measurement of data of the set of data elements (See at least [0088], [0122], a numerical measurement of data).

Regarding Claim 10,     
Lange teaches,
wherein the one or more subsets sampled from the set of data elements correspond to a plurality of time periods, wherein at least one time period is shorter than a reference time period spanned by all of the data elements of the set of data elements (See at least [0088-0089], [0194], one or more subsets sampled from the set of data elements correspond to a plurality of time periods).

Regarding Claim 13,     
Lange teaches,
wherein comparing the corresponding reference distribution with each of the one or more corresponding subset distributions to determine the corresponding distribution of divergences includes computing the divergence measure for each comparison of the corresponding reference distribution with the one or more corresponding subset distributions (See at least [0122], [0132], a divergence measure).

Regarding Claim 16,     
Lange teaches,
providing the determined reference distributions for the set of features (See at least [0084], reference distributions for the set of features).

Regarding Claim 17,     
Lange teaches,
providing, for each feature of the set of features, at least one determined subset distribution (See at least [0109], [0111], [0082], [0090], subset distribution).

Regarding Claim 18,     
Lange teaches,
wherein the automated data analysis includes detection of fraudulent transactions (See at least [0014], [0109], detection of fraud by automated data analysis).

5.	Claims 7, 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lange in view of Christiansen and further in view of Lytkin et al., U.S. Patent Application Publication Number 2017/0061016 A1.

Regarding Claim 7,     
The combination of Lange and Christiansen teaches the method of claim 1, 
However, Lange and Christiansen combined do not explicitly teach,
wherein one or more features of the set of features are utilized by a machine learning model for predictive tasks.
Lytkin, however, teaches,
wherein one or more features of the set of features are utilized by a machine learning model for predictive tasks (See at least [0021-0022], a machine learning model for predictive tasks).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Lange and Christiansen to incorporate the disclosure of Lytkin. The motivation for modifying the disclosure of Lange would have been to utilize a machine learning to build an information model relevant to the given predictive task (Lytkin, [0021-0022]). 

Regarding Claim 8,     
The combination of Lange and Christiansen teaches the method of claim 1, 
However, Lange and Christiansen combined do not explicitly teach,
wherein the reference distribution is represented as a histogram to characterize a training data distribution in a reference period of the training data.
Lytkin, however, teaches,
wherein the reference distribution is represented as a histogram to characterize a training data distribution in a reference period of the training data (See at least [0023], histogram).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Lange and Christiansen to incorporate the disclosure of Lytkin. The motivation for modifying the disclosure of Lange would have been to utilize a machine learning to build an information model relevant to the given predictive task

Regarding Claim 11,     
The combination of Lange and Christiansen teaches the method of claim 1, 
However, Lange and Christiansen combined do not explicitly teach,
wherein each distribution of the one or more corresponding subset distributions is represented as a histogram.
Lytkin, however, teaches,
wherein each distribution of the one or more corresponding subset distributions is represented as a histogram (See at least [0023], histogram).

	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Lange and Christiansen to incorporate the disclosure of Lytkin. The motivation for modifying the disclosure of Lange would have been to utilize a machine learning to build an information model relevant to the given predictive task.

Regarding Claim 12,     
The combination of Lange, Christiansen and Lytkin teaches the method of claim 11, 
In addition, Lange teaches,
wherein the histogram is generated including by applying an exponential moving average suppression of older data elements of the set of data elements to emphasize a time period that is included in a time period associated with the corresponding reference distribution (See at least [0088-0089], [0194]).

6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lange in view of Christiansen and further in view of Dupont et al., U.S. Patent Application Publication Number 2012/0137367 A1.

Regarding Claim 9,     
The combination of Lange and Christiansen teaches the method of claim 1, 
However, Lange and Christiansen combined do not explicitly teach,
wherein determining the corresponding reference distribution for the set of data elements includes assigning each data element of the set of data elements to a category among a plurality of categories and counting numbers of data elements in categories of the plurality of categories.
Dupont, however, teaches,
wherein determining the corresponding reference distribution for the set of data elements includes assigning each data element of the set of data elements to a category among a plurality of categories and counting numbers of data elements in categories of the plurality of categories (See at least [0176], [0460-0461], [0489], assigning each data element of the set of data elements to a category).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Lange and Christiansen to incorporate the disclosure of Dupont. The motivation for modifying the disclosure of Lange and Christiansen would have been to add a feature to analyze the incoming stream of events to assign one or more categories to those events (Dupont, [0176]). 

7.	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lange in view of Christiansen and further in view of Honkala et al., U.S. Patent Application Publication Number 2019/0012581 A1.

Regarding Claims 14 and 15,     
The combination of Lange and Christiansen teaches the method of claim 13, 
However, Lange and Christiansen combined do not explicitly teach,
wherein at least a portion of the computed divergence measures is a Jensen-Shannon divergence.
wherein at least a portion of the computed divergence measures is a Wasserstein distance.
Honkala, however, teaches,
wherein at least a portion of the computed divergence measures is a Jensen-Shannon divergence (See at least [0078], a Jensen-Shannon divergence).
wherein at least a portion of the computed divergence measures is a Wasserstein distance (See at least [0078], a Wasserstein distance).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Lange and Christiansen to incorporate the disclosure of Honkala. The motivation for modifying the disclosure of Lange and Christiansen would have been to add a feature to utilize the Jensen-Shannon divergence for computed divergence measures (Honkala, [0176]). 

Response to Arguments
8.	Examiner withdraws the objection of claim 1 in view of the amendment. 

9.       Applicant's arguments filed dated 08/11/2022 have been fully considered but they are not persuasive due to the following reasons: 
10.       With regards to Applicant’s arguments regarding Step 2A – Prong One (pages 6-7), Applicant states that, “the claims are not directed to an abstract idea.”
          Examiner respectfully disagrees and notes that as explained in the 101 analysis above, the limitations of claim 1, under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Mental Processes as these limitations relate to concepts performed in the human mind (including an observation, evaluation, judgment, opinion and use of a pen and paper) and Mathematical concepts. Measuring a divergence between distributions based on a reference dataset involves a mathematical concept.  Determining subset distributions sampled from the set of data elements involves a mathematical calculation. The claims are drawn to generation of divergence distributions for automated data analysis. The claim also recites the processor, the memory, automated data analysis and the machine learning model which do not necessarily restrict the claim from reciting an abstract idea. A machine learning model, recited in the claim, is recited at a high level of generality and is broadly interpreted to correspond to generic software suitably programmed to perform their respective functions. That is, other than, the processor, the memory, automated data analysis and the machine learning model, nothing in the claim precludes the steps from being performed as a Mental Processes and mathematical concepts. If the claim limitations, under the broadest reasonable interpretation, covers the concepts that can be performed in the human mind and mathematical concepts but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Mathematical concepts” grouping of abstract ideas, respectively. Accordingly, the claim 1 recites an abstract idea.
11.       Applicant argues that (on pages 7-8), “claim 1 nonetheless has features that integrate the recited features into a practical application (Step 2A, Prong 2).”
          The Examiner respectfully disagrees. The Examiner would like to point out that according to 2019 Patent Eligibility Guidelines (2019 PEG), limitations that are indicative of integration into a practical application include:
•    Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
•    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo
•    Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)
•    Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
          In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. The claimed invention makes use of available resources and uses them in an efficient manner in order to provide a solution. The amendments to the claims only further define the data being used however a specific abstract idea is still an abstract idea. The limitations of the amended claims do not result in computer functionality improvement or technical/technology improvement when the underlying abstract idea is implemented using technology. All the features in the Applicant’s claims can at best be considered an improvement in the abstract idea. The advantages over conventional systems are directed towards improving the abstract idea.  The specification describes the additional elements the processor, the memory, automated data analysis and the machine learning model, to be generic computer elements to be generic computer elements (see Fig. 7, [0016], [0019], [0085]).  Automated data analysis is performing the generic function of updating data programmatically. The machine learning model, recited in the claim, is broadly interpreted to correspond to generic software suitably programmed to perform their function. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. 
The additional elements of the processor, the memory, automated data analysis and the machine learning model are recited at a high level of generality.  The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, the claims as a whole are not integrated into a practical application.

12.       With respect to the rejection of all claims under 35 U.S.C. 101, Step 2B, Applicant states that (page 8), “claim 1 recites features that provide an inventive concept).”
          One of the guidelines issued by the Office to determine if the claims recite additional elements which are not well understood, routine or conventional and hence, amount to significantly more than an abstract idea, is the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter).
          According to the Berkheimer memo,
          In a step 2B analysis, an additional element (or combination of elements) is not well understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional elements). This option should
be used only when the examiner is certain, based upon his or her personal knowledge, that the additional elements) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).
The claim simply applies the abstract idea using generic computer elements as a tool (see MPEP 2106.05(f)). The additional elements in the claim are the processor, the memory, automated data analysis and the machine learning model. As per the rejection above, the specification describes the additional elements of the processor, the memory, automated data analysis and the machine learning model.  to be generic computer elements (see Fig. 7, [0016], [0019], [0085]).  Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. There is no indication in Applicants’ claims that any specialized hardware or other inventive computer components are required. The fact that a general purpose computing system, suitably programmed, may be used to perform the claimed method and the fact that the claims at issue do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but merely call for performance of the claimed functions “on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence, the claims do not recite significantly more than an abstract idea.  
          For these reasons and those stated in the rejection above, the rejection of pending claims under 35 U.S.C. 101 is hereby maintained by the Examiner.

13.     Applicant's arguments regarding the rejection of claims 1-20 under 35 U.S.C. 103 are moot in view of the new grounds of rejection presented in this office action.

				Prior Art made of Record
14.     The following prior art made of record and not relied upon is considered pertinent: 
         Byrne et al., U.S 2021/0390372 A1 discloses a method that includes determining a time-adjusted encoding for each temporal unit of a group of temporal units, processing each time-adjusted encoding using a cross-temporal encoding machine learning model to generate a cross-temporal encoding of the group of temporal units, and performing one or more prediction-based actions based at least in part on the cross-temporal encoding. 

					Conclusion
15.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
   A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension lee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN D SHAH whose telephone number is (571)272-2981.  The examiner can normally be reached on 8:00-5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alexander Kalinowski can be reached on 571-272-6771.. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.S./Examiner, Art Unit 3693        
                       October 26, 2022 

/KENNETH BARTLEY/Primary Examiner, Art Unit 3693